CONCURRING OPINION
Bland, Judge,
specially concurring: I concur heartily in the finding of the majority that the steel angles at bar which are suitable for use and are used in ceilings, walls, and partitions in buildings, in building garages, elevator guides, booms for travelling cranes, etc., fall within the provision for angles in paragraph 312.
The opinion of the majority is based upon the common meaning of the term “angle” and the effect given to the facts disclosed in the summary of tariff information which was before Congress at the time the paragraph was enacted.
When the Tariff Commission furnishes the committee of Congress, framing a bill, a definition of a term and other pertinent information with reference to items included in a paragraph in a former tariff enactment, it is always proper to consider this fact in giving interpretation to the paragraph. It is reasonable to assume that committees of Congress would be greatly influenced by such information. It does not follow, however, that Congress always accepts and acts upon such information. There have been many instances where such information has been wholly ignored.
In the case at bar we must remember that the definition of structural shapes in the Simon, Buhler & Baumann {Inc.) case was before it, and the framers of the bill had a right to believe that the pronouncements in this case liad become settled law.
The commission reported to Congress in substance (as affects this importation) that structural shapes of steel with legs or webs less than three inches wide, used for making bedsteads, were included within this paragraph as structural shapes. It may be that the particular merchandise involved in this shipment might be made into side pieces for bedsteads, and the mere fact that it was used for bedsteads would not take it out of the paragraph if it was designed to be used and was suitable for use for the other purposes to which reference has been made. It meets squarely the definition in the Simon, Buhler <& Baumann {Inc.) case.
But, let us suppose, that angles of the dimensions at bar had been punched, machined, assembled, and jabricated for use in making bedsteads alone, would it be reasonable to conclude that, in view of the Simon, Buhler & Baumann {Inc.) case then before Congress, it contemplated classification of such material under the second provision in paragraph 312?
The opinion of the majority does not hold that this kind of material would be dutiable under the paragraph, but the same reasoning employed in arriving at the majority conclusion would suggest the *238same treatment for the bedstead angles. I say this because they are angles within the common meaning of the term; they are of the shape and size which the Tariff Commission informed Congress were used for building bedsteads, and they have the capacity to sustain relatively heavy weights and are designed for the utilization of such capacity.
Notwithstanding the fact that the fabricated bedstead sides meet the test of the majority opinion, it is doubtful if anyone would contend that they were structural shapes or angles within the meaning of paragraph 312. Congress in its tariff treatment of structural shapes and in framing paragraph 312 surely was not concerning itself with steel angles of the size or character used exclusively for making small articles like bedsteads, wheelbarrows, office furniture, etc.
My sole purpose in specially concurring is to point out that I, at least, have thought it advisable to point out in the court’s opinion the extent to which the court would go in following out the reasons for its conclusions in this case.